Citation Nr: 0614223	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-15 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left foot and ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

By way of correspondence dated in November 2004, the veteran 
raised the issue of entitlement to a clothing allowance.  As 
this issue has not yet ready for appellate review, it is 
referred to the RO for the necessary development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2005).  

The veteran's request to reopen her claim of entitlement to 
service connection for a left foot and ankle disorder was 
filed in July 2000.  Therefore, the earlier version of the 
law remains applicable in this case, as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

In a September 2001 letter, the RO informed the veteran what 
the evidence must show to establish entitlement to service 
connection on the merits but not what the requirements are 
for reopening a service connection claim that had been 
previously denied.  By a rating decision dated in February 
2002, the RO denied the veteran's claim to reopen the issue 
of entitlement to service connection for a left foot and 
ankle disorder.  In the decision, the RO quoted the 
regulatory definition of new and material evidence noted 
above that is applicable to this claim to reopen.  The RO 
denied reopening, finding additional evidence in the file 
since the last final denial to be "new" but not 
"material."  

The veteran filed a notice of disagreement, and a statement 
of the case was issued in June 2003.  In the statement of the 
case, the RO provided the amended version of 38 C.F.R. 
§ 3.156(a)-i.e., the current definition of new and material 
evidence which is applicable only to claims to reopen filed 
after August 29, 2001,--in the section of the statement of 
the case providing notice of pertinent regulations.  However, 
in the reasons and bases section of the statement of the 
case, the RO quoted the former version of the regulation.

In a September 2004 supplemental statement of the case, the 
RO used the current regulatory definition of new and material 
evidence in readjudicating the claim, informing the veteran 
that "[a]bsent new and material evidence which establishes a 
previously unestablished pertinent fact necessary to your 
claim, the claim is not considered reopened, and the prior 
denial must be continued."

In March 2005, the RO sent the veteran another VCAA 
notification letter.  However, in this letter, as well as in 
a January 2006 Supplemental Statement of the Case, the RO 
notified the veteran of, and applied, the regulations that 
were in effect for claims to reopen filed subsequent to 
August 29, 2001.  As noted above, the veteran's claim to 
reopen was filed prior to August 29, 2001, and therefore, 
further developmental action, to include notification of the 
veteran of the earlier version of the new and material 
regulations, and proper application of those regulations to 
the facts in this case, must be completed. 

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006), which held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a statement as to what information would allow 
the claim to be successfully reopened.  

In the present appeal, the veteran was provided with 
notification of the information and evidence necessary to 
establish entitlement to the underlying claim.  However, the 
Board concludes that, because the RO did not consistently 
notify the veteran of the correct regulatory definition of 
new and material evidence and this may have been confusing to 
her, remand is required to correct this defect in 
notification.  See Kent, No. 04-181, slip op. at 17 (where 
documents giving notice were incomplete and confusing, VCAA 
notice was inadequate).  Moreover, the RO did not always 
apply the correct the standard in readjudicating the claim in 
the Statement of the Case and Supplemental Statements of the 
Case, and so remand is required for readjudication using the 
appropriate regulatory definition of "new and material" 
evidence.  In this regard, the Board notes that the 
interpretation of the former version of section 3.156(a) by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), applies to claims filed before August 29, 2001.  In 
Hodge, the Federal Circuit held that the claimant does not 
have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

Also during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate her claim for 
service connection, but she was not provided with notice 
of the type of evidence necessary to establish a 
disability rating or effective date for the disability 
on appeal.  As such, proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish 
both a disability rating and an effective date, must be 
provided.  

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran and 
her representative, and provide the 
earlier version of the regulations 
pertinent to claims to reopen based on 
the submission of new and material 
evidence, set forth in 38 C.F.R. 
§ 3.156(a) (2001), as detailed above.  
See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (noting that, under 
the former definition of new and 
material evidence, the claimant does 
not have to demonstrate that the new 
evidence would probably change the 
outcome of the prior denial.  Rather, 
it is important that there be a 
complete record upon which the claim 
can be evaluated, and some new evidence 
may contribute to a more complete 
picture of the circumstances 
surrounding the origin of a claimant's 
injury or disability). 

Additionally, subject to the holding in 
Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006), the RO must 
review the last final rating decision 
on the issue on appeal.  Then, the RO 
must, as part of the notice letter 
discussed above, provide the veteran 
and her representative with a statement 
which sets forth the element(s) of 
service connection for which the 
evidence was found insufficient in the 
last final decision, describes what 
evidence would allow her to reopen her 
claim for entitlement to service 
connection for a left foot and ankle 
disorder, and describes what evidence 
would be necessary to substantiate the 
element(s) required to establish 
service connection if the claim were to 
be reopened.  

Finally, as part of the notice letter 
discussed above, the RO must also 
provide the veteran and her 
representative with corrective notice, 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  If, subsequent to receipt of the 
letter discussed above, the veteran or 
her representative identifies 
additional evidence pertinent to the 
veteran's claim within the constructive 
possession of VA, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records, the RO 
is unable to secure them, the RO must 
notify the veteran and her 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
her representative must then be given 
an opportunity to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for a 
left foot and ankle disorder, under the 
provisions of 38 C.F.R. § 3.156(a) 
(2001), taking into consideration any 
newly acquired evidence.  If the 
benefit remains denied, an additional 
Supplemental Statement of the Case must 
be provided to the veteran and her 
representative.  After the veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

